Citation Nr: 1639524	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-28 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel






INTRODUCTION

The Veteran served on active duty from December 1953 to November 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the VA RO.

This appeal has previously been before the Board, most recently in November 2013, when it remanded the Veteran's claim in order to obtain additional medical evidence.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the competent and credible evidence of record is against a finding that asthma began during the Veteran's military service or was otherwise caused by his service.


CONCLUSION OF LAW

The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records and private treatment records have been obtained, to the extent available.  The RO additionally undertook appropriate efforts to verify the Veteran's claimed mustard gas exposure.

Unfortunately, the Veteran's service treatment records were among those presumably lost in the 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  With respect to the Veteran's missing records, the Board observes that when records are unavailable, "VA has no duty to seek to obtain that which does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993) (noting that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  The Board finds that the RO has attempted to develop the record as much as possible, and any further efforts to obtain the Veteran's service records would be futile.  As such, the Board finds that VA has fulfilled its duty to assist in obtaining such records.  The Board has kept this unfortunate situation in mind while addressing the Veteran's claim, and it is mindful that it has a heightened obligation both to explain its findings and conclusions and to carefully consider the benefit of the doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran additionally stated that he was seen at the VA Medical Center in Nashville (VAMC) within a year of his discharge from service.  Following requests from the RO, the VAMC indicated that it had no records of the Veteran having been seen at its facility between November 1955 and November 1956.  In July 2012, the RO issued a formal finding of unavailability, informing the Veteran of the steps that it had undertaken to obtain such records.  The Board finds that the RO has attempted to develop the medical record as much as possible, and any further efforts to obtain outstanding VAMC records from 1955 and 1956 would be futile.  

The Veteran was provided with an examination addressing his asthma in May 2015.  The Board finds that the medical evidence of record is adequate for the purpose of rendering a decision as to the issues on appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to present testimony before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Asthma is not included among the list of chronic diseases, and service connection for this disability may not be established presumptively or based solely upon a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Turning to the facts in this case, the evidence of record, as will be discussed in greater detail below, supports a finding that the Veteran has been diagnosed with asthma.  While the Veteran's reports of in-service exposure to substances such as mustard gas have not been confirmed (for example, in September 2006, it was noted that the Veteran was not in the database of mustard gas participants maintained by the Department of Defense), the Veteran has otherwise argued that he was exposed to "powder" associated with artillery fire in service.  With the Veteran's separation document indicating that he served in an artillery unit, the Board finds that exposure to such powder was consistent with his military service.  However, even accepting a current disability and an in-service exposure, service connection additionally requires a nexus, or connection, between the Veteran's current disability and his military service.  

As noted above, the Veteran's service treatment records regrettably are unavailable for review.  

A December 2005 treatment record indicated that the Veteran had a history of asthma.  The Veteran first claimed entitlement to service connection in August 2006, at which time he stated that a private physician diagnosed him with asthma in December 1955.  The Veteran indicated that in-service physicians told him that he had a spot on his lungs but later clarified that such spot was just an artifact on the film.  The Veteran stated in August 2006 that he had been treated for asthma for "at least 10 years".  

In March 2010, the Veteran sought treatment for asthma.  In November 2010, he complained of asthma trouble and chest congestion for approximately four days.  In December 2010, the Veteran stated that he had a spot on his lung at the time of discharge that was "just disregarded at the time".  In January 2011, it was noted that the Veteran was a heavy equipment mechanic for 20 years.  

In July 2011, the Veteran stated that a private physician had diagnosed him with lung and breathing problems within a year of leaving service.  The Veteran additionally stated that he was seen at the VA Medical Center in Nashville (VAMC) within a year of his discharge from service.  Following requests from the RO, the VAMC indicated that it had no records of the Veteran having been seen at its facility between November 1955 and November 1956.

The Veteran underwent a VA examination in April 2015.  At the examination, the Veteran denied recalling any breathing issue during service.  He also reported being exposed to artillery smoke and powder during service.  He asserted that he had been diagnosed with asthma shortly after discharge from service.  After examining the Veteran, the examiner opined that his asthma was less likely than not incurred in or caused by his active duty service.  As a rationale for this opinion, the examiner noted that the medical evidence showed that the Veteran was first diagnosed with asthma in 2005, and that he had previously worked as a diesel mechanic.  The examiner noted that occupational exposures like diesel exhaust have been implicated in up to 37 percent of cases of asthma for the general population and up to 53 percent in non-smokers.  Higher incidence of asthma has been reported in studies of those exposed to diesel exhaust.  

With no competent medical opinions linking the Veteran's asthma to his service and the April 2015 opinion finding that no such link existed, the Board finds that the weight of the medical evidence is against a connection between the Veteran's asthma and his service.  

To the extent that the Veteran believes that his asthma is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues, such as when the Veteran began experiencing symptoms such as impaired breathing.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of asthma, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's asthma is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the functioning of the Veteran's pulmonary system, something that is not readily perceivable by the use of a person's senses.  

While the Board has considered the Veteran's contentions that he was diagnosed with a spot on his lungs in-service, the Veteran does not have the competence to opine that such a spot was related to his later development of asthma.  The Veteran and his representative have been repeatedly invited to introduce medical evidence favoring a connection between his service and his development of asthma; the Veteran's arguments do not substitute for competent medical evidence.

The Board concludes that the weight of the evidence indicates that the Veteran developed asthma many years after service, and that such disability is unrelated to his service.  The claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for asthma is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


